DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022has been entered. 
3. The Action is responsive to the Applicant’s above RCE and Remarks filed 05/23/2022 and Amendments filed and Remarks. All previously drawn objections and/or rejections is hereby withdrawn. 
4. Claims 1-7, 9-15 and 17-22 were previously rejected and pending. The claims are now allowed as its notice presented below in which claims 1, 9 and 17 are independent.
Foreign Priority
5. Applicant’s claim for the benefit of a prior-filed China Patent Application No. CN201910370345.9, filed 05/06/2019, under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   

Allowable Subject Matter
6. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution histories of the instant application; 
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-7, 9-15 and 17-22 (renumbered to 1-20) are allowed.  
Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance: 
The instant application is dedicated to automatically managing and updating related new terms, keywords an synonyms utilized in industry by determining a report template having data query sections and conclusion sections based on the industry field and condition values, and acquiring report data based on the data query sections of the report template and further determining conclusions based on the report data, and generating the report based on the acquired report data, the conclusions, and the report template.

In the Examiner's Final Office Actions of 03/10/2022, under 35 U.S.C. § 103, the application is rejected as being unpatentable over
Barrett et al.: “SYSTEMS AND METHODS FOR PROCESSING REQUESTS FOR GENETIC DATA BASED ON CLIENT PERMISSION DATA“METHOD AND APPARATUS FOR A COMPREHENSIVE DYNAMIC PERSONAL HEALTH RECORD SYSTEM”, (U.S. Patent Application Publication US 20170255790 A1, filed May 24, 2016; and published September 7, 2017, hereafter “Barrett"), in view of 
Penner: “APPARATUS AND METHOD FOR DEFINING AND PROCESSING PUBLICATION OBJECTS”, (U.S. Patent Application Publication US 20080208906 A1, filed February 28, 2007; and published August 28, 2008), and further  in view of 
Bisignani et al.: “SYSTEMS AND USER INTERFACES FOR DYNAMIC AND INTERACTIVE REPORT GENERATION AND EDITING BASED ON AUTOMATIC TRAVERSAL OF COMPLEX DATA STRUCTURES”, (U.S. Patent US 9424333 B1, filed 2015-03-10; and published 2016-08-23, hereafter “Bisignani").

With respect to the above rejections, in a Remarks filed 05/23/2022, the Applicant argued that “Amended claim 9 recites, in relevant part,
“"determining one or more components in an industry chain of the industry field by:
determining one or more synonyms of the key word related to the industry field;
determining a key word group related to the industry field based on the key word and the one or more synonyms of the key word; and
retrieving and analyzing information related to the key word group of the industry field to determine the one or more components;
acquire one or more condition values related to a report to be generated associated with the one or more components in the industry chain."
Applicant respectfully submits that Barrett, Penner, and Bisignani, either alone or in combination, do not disclose the claimed combination including at least the above features; neither do they render the claimed invention obvious.
Barrett is directed to methods and systems relating to processing data requests from external assessment systems. Barrett, Abstract. Specifically, Barrett only relates to aggregating related data and client inputs and generating risk variables, but is silent about generating a report associated with one or more components in an industry chain of an industry field, let alone details of how to determine the one or more components in the industry chain.
Applicant respectfully submits that Penner and Bisignani, either alone or in combination, do not remedy the deficiencies of Barrett." as recited in Applicant's claim 9.
Applicant respectfully submits that JACOB, TRUMMER and SIRIN fail to make up for the deficiencies in BAE.””.

A further review of the claimed subject matter that is specifically dedicated to automatically managing and updating related new terms, keywords an synonyms utilized in industry. On which the Examiner was persuaded that features identified in claim 9 and or similarly claimed in independent claims 1, and 17 are distinct from prior art and is among the merits of allowable subject matters as listed below.
" acquire a key word related to an industry field;
determine one or more components in an industry chain of the industry field by:
determining one or more synonyms of the key word related to the industry field;
determining a key word group related to the industry field based on the key word and the one or more synonyms of the key word; and
retrieving and analyzing information related to the key word group of the industry field to determine the one or more components;
acquire one or more condition values related to a report to be generated associated with the one or more components in the industry chain;
determine a report template having one or more data query sections and one or more conclusion sections based on the industry field and the one or more condition values;
acquire report data based on the one or more data query sections of the report template; 
determine one or more conclusions based on the report data;
generate the report based on the acquired report data, the one or more conclusions, and the report template, 
wherein the report is editable;
receive an instruction to edit the report from a user terminal, the instruction including at least one of adding new data or deleting displayed data displayed via the user terminal; and
update the report in response to the instruction in real time.”.

An update search on prior art in domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 9 and 17.
Claims (2-7 and 21-22), (10-15) and (18-20) are directly or indirectly dependent upon the independent claims 1, 9 and 17, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-7, 9-15 and 17-22 (renumbered to 1-20) are allowed.  
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 13, 2022